DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) [ 1-8, 11-12,  and 18-19] is/are rejected under 35 U.S.C. 102 (a2) as being anticipated  by  Moloney (US. 2019/0222756).

Re Claim 1,  Moloney discloses a mobile device (see fig. 1B) comprising: an application processor comprising (108 fig. 1B) an imaging subsystem configured to process high resolution image data through a first interface (see 102c-d, [when processing a high resolution image as discussed in the text of ¶ 0020]) and a sensor hub (108 fig. 1B is interpreted as a sensor hub, when processing data from 158, Gyro and other sensor data) configured to process sensor data through a second interface (see 102C, 102, D, 158 and 108 fig. 1B, [the sensor data being data from 158, VPU 108 is processing both the high resolution and low resolution image data as 

Re Claim 2, Moloney further discloses  , wherein the image sensor operates in the second mode when the mobile device operates in a low-power state and operates in the first mode when the mobile device operates in a normal-power state (see ¶0020, until the VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b. When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture (e.g., of the visual feature of interest) than is possible of being captured using the low-resolution cameras 102a,b. In this manner, the power consumption attributable to visual monitoring by the mobile camera 100 can be maintained relatively low using examples disclosed herein by using the low-resolution cameras 102a,b during the low-power feature monitoring mode until a feature of interest is detected. Relatively more power drawn by the high-resolution cameras 102c,d need only be provided by the mobile camera 100 when the feature of interest is detected).

Re Claim 3,  Moloney further discloses, wherein the second operation determines whether a scene change has occurred from an analysis of the low resolution image data, and the application processor exits from the low-power state when it is determined that the scene change has occurred (see ¶0020, until the VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b. When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in an active mode) .

Re Claim 4,  Moloney further disclose, wherein the second operation detects whether a face is present from an analysis of the low resolution image data, and the application processor exits from the low-power state when the face is detected (see ¶ 0077, visual captures, the CNN face detector 530 of FIG. 5A may perform a feature detection analysis on the sensor data at block 616 after the image feature detector 528 detects a visual feature of interest in the sensor data).

Re Claim 5,  Moloney further disclose, wherein the sensor hub detects whether a face is present in the low resolution image data upon the image processor determining a scene change has occurred from an analysis of the low resolution image data, during the second mode (see ¶0075, n some examples, face recognition is performed by the CNN wake-up face recognizer 532 and/or the CNN face recognizer 534 (FIG. 5A). The example VPU 108 generates corresponding metadata for a recognized feature in the sensor data (block 608) {face is detect in the low power mode before step 612 as depicted in fig. 6])) .

Re Claim 6, Moloney further discloses wherein the first operation processes the high resolution image data to generate an image (see ¶0020, until the VPU 108 detects a visual feature of interest in one or more visual captures from the low-resolution camera(s) 102a,b. When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in an active mode to be powered up to capture a higher quality visual capture).

Re Claim 7, Moloney further discloses, further including one or more non-image sensors connected to the second interface (see 158 fig. 1B, for example Gyro sensor data).

Re Claim 8, The mobile device of claim 7, wherein the non-image sensors include at least one of an inertial movement unit (IMU) and an ambient light sensor (ALS) (see ¶0022., the example IMU 104 may be in circuit with one or more motion sensors 158 (FIG. 1B) such as one or more accelerometers, one or more gyroscopes, one or more magnetometers, etc).

Re Claim 11,  Moloney  discloses an application processor (see fig. 1B) comprising: an imaging subsystem configured to process high resolution image from an image sensor through a first interface during a first mode (see ¶0020, When such a visual feature of interest is detected, the mobile camera 100 transitions to a higher-power active mode in which the high-resolution camera(s) 102c,d is/are placed or set in); a sensor hub (108 fig. 1b, by the virtue of processing the sensor data as depicted in fig. 1B) configured to process sensor data from at least one non-image sensor  (15 108 fig. 1B)and low resolution image data from an image sensor through a second interface (see 102,1 and 102 b, fig. 1B), wherein the sensor hub is configured to determine whether to exit a sleep state from an analysis of the sensor data and the low resolution image data during a second other mode (see ¶0037, For example, in a low-power feature monitoring mode, a mobile camera 100, 204 may monitor motion sensor data, audio sensor data and/or low-resolution visual captures (e.g., performing CNN inference processes) to identify trigger features that could cause the mobile camera 100, 204 to transition to one or more higher power modes).

Re Claim 12, TMoloney further discloses, wherein the application processor is located in a mobile device, the first mode occurs when the mobile device is in a normal-power state and the 

Re Claim 18,  Tmoloney discloses a method of operating an image sensor of a mobile device (see fig. 3), the method comprising: setting, by an application processor of the mobile device, a register indicating whether the mobile device is in a low-power state or a normal-power state (see for example figs. 1B, 6  and  ¶0067, the state-order configurator 582 enables the ordering of the operating states of the multiple power-level operating state hierarchy 300 to be dynamically modified. In some examples, such modifications are on policy definitions. In such examples, or other examples, such modifications implemented using firmware, software, and/or control registers); generating, by the image sensor, low resolution image data, when the register indicates the mobile device is in the low-power state (see ¶0075, When the VPU 108 determines at block 604 that a feature of interest is detected in the sensor data, the example VPU 108 performs a feature recognition analysis on the sensor data (block 606). In some examples, motion activity recognition is performed by the CNN motion activity recognizer 504 (FIG. 5A). In some examples, word recognition is performed by the CNN wake-up word recognizer 518 and/or the CNN command word recognizer 520 (FIG. 5A). In some examples, face recognition is performed by the CNN wake-up face recognizer 532 and/or the CNN face recognizer 534 (FIG. the initial state is a low power mode as described in ¶0089] ; and generating, by the image sensor, high resolution image data, when the image sensor receives a request from the application processor and the register indicates the mobile device is in the normal mode (see ¶ 0077, he example VPU 108 accesses sensor data (block 614). For example, a feature detector 502, 514, 528 (FIG. 5A) corresponding to the operating state into which the mobile camera 100, 204 transitioned to at block 612 obtains corresponding sensor data. In examples in which the VPU 108 transitions the mobile camera 100, 204 to the high-resolution camera feature detection state 314 and/or the video capture state 316, the CNN object recognizer 542 obtains the sensor data at block 614.  [ the high resolution  capture mode requires high power as disclosed in ¶0089]).

Re Claim 19, Tmoloney further discloses, further comprising: retrieving, by the application processor, the low resolution image data from the image sensor through a first data bus when the mobile device is in the low-power state (see ¶0075, When the VPU 108 determines at block 604 that a feature of interest is detected in the sensor data, the example VPU 108 performs a feature recognition analysis on the sensor data (block 606). [when the device  is in the process of  detecting feature interest using a low resolution camera as depicted in fig. 1B]); retrieving, by the application processor, the high resolution image data from the image sensor through a second other data bus when the mobile device is in the normal-power state (see When the example VPU 108 determines at block 610 to transition the mobile camera 100, 204 to another operating state, the VPU 108 transitions the mobile camera 100, 204 from a current feature detection state to a next feature detection state (block 612). For example, a state transitioner 562, 564, 566, 568, 570, or 572 corresponding to a current operating state of the mobile camera 100, 204 transitions the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims[15-17] is/are rejected under 35 U.S.C. 103 as being unpatentable over Endsley  (US. Pat. No. 6005,613) in view of  Moloney (US. 2019/0222756).


Re Claim 15, Endsley  discloses an image sensing device (see fig. 1, camera) comprising: an image sensor comprising a pixel array (see 20 fig. 1) and a correlated-double-sampler (CDS) (see 24 fig. 1), wherein the CDS is configured to sample an image signal provided from the pixel array at a first frequency in response to receipt of a control signal from an application processor indicating a first mode to generate high resolution image data and at a second frequency lower than the first frequency when the control signal indicates a second mode different from the first mode to generate low resolution data (see col. 7, table to (still, high resolution) and and col. 8 tables 3 for motion (low resolution image) [ the controller which is equated to application processor is the host computer 12, specifically the sampling rate of the motion and still images as depicted in Table 2 for still and table 3 for motion images]), 

 Endsley doesn’t seem to  explicitly discloses wherein the image sensor provides the high resolution image data to a first bus connected to the application processor during the first mode, 

 Nonetheless in the same field of endeavor  Moloney discloses an image processing device as Endsley (see for example Moloney fig. 1B). Moloney further discloses wherein the image sensor provides the high resolution image data to a first bus connected to the application processor during the first mode (see for example 102c-d), and wherein the image sensor provides the low resolution image data to a second other bus connected to the application processor during the second mode (see 102 a-b, the cameras 102—102d are using different data line (bus)  to the vison processor as depicted in fig. 1B).
 Hence  it would have been obvious to one of ordinary skill in the art to have been motivated to modify  Endsley before the effective filling date of the claimed invention by the teachings of Moloney to individually process the high and low resolution images, thus enhancing usability.

Re claim 16,  Endsley as modified  by Moloney (combination)  discloses the claimed invention (see for example  Moloney 158 fig. 102c and 108), wherein  and a sensor hub of the application processor that processes sensor data of the at least one non-image sensor and the low resolution image data (data from 158 ,non-image forming data,  and the low resolution image data from 102 a are connected to a different data line  (bus) as depicted in fig. 1B ). However the combination doesn’t seem to explicitly discloses the second bus is connected to at least one none image sensor. However it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination 

Re Claim 17, Endsley doesn’t seem to explicitly disclose, wherein the image sensor is a complementary-metal-oxide-semiconductor (CMOS) image sensor.

Nonetheless in the same field of endeavor Moloney discloses an image processing device as Endsley (see for example Moloney fig. 1B). Moloney further discloses wherein the image sensor is a complementary-metal-oxide-semiconductor (CMOS) image sensor (see ¶ one or more CMOS (complementary metal oxide semiconductor) image sensor(s)).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Endsley before the effective filling date of the claimed invention by the teachings of Moloney to reduce power consumption.
Allowable Subject Matter
Claims [9-10, 13-14 and 20] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698